EXHIBIT 10.30 EXPLORATION AGREEMENT AND PURCHASE OPTION ThisExploration agreement and Option Purchase is celebrated in the city of Chihuahua, Chihuahua State dated November 20, 2007. BETWEEN: MR. RENE MURO LUGO, acting for their own rights and also in his capacity as executor of succession to property of SR, JOSE MURO DELGADO, with the permission of her husband GUADALUPE LUGO GONZALEZ ON MURO Widow, whose succession is also executor. (Hereinafter the current term "Grantiners") FOR THE FIRST PART And SUNBURST MINING OF MEXICO, S. A. DE C.
